        CASE 0:20-cv-02030-NEB-TNL Doc. 72 Filed 10/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 JAMES CARSON and ERIC LUCERO,                     Case No. 20‐CV‐2030 (NEB/TNL)

                      Plaintiffs,

 v.                                              ORDER GRANTING INJUNCTION

 STEVE SIMON in his official capacity as
 Secretary of State of the State of
 Minnesota,

                      Defendant,

 and

 ROBERT LAROSE, TERESA MAPLES,
 MARY SANSOM, GARY SEVERSON and
 MINNESOTA ALLIANCE FOR RETIRED
 AMERICANS EDUCATION FUND,

        Intervenor Defendants.



       Pursuant to the Eighth Circuit Court of Appeals Order in this case (Appellate Case

No. 20‐3139), dated October 29, 2020, the Court hereby enters the following injunction:


       Minnesota Secretary of State Steve Simon and his respective agents and all persons

acting in concert with each or any of them are ordered to identify, segregate, and

otherwise maintain and preserve all absentee ballots received after the deadlines set forth

in Minn. Stat. § 203B.08, subd. 3, in a manner that would allow for their respective votes

for presidential electors pursuant to Minn. Stat. § 208.04, subd. 1 (in effect for the
        CASE 0:20-cv-02030-NEB-TNL Doc. 72 Filed 10/30/20 Page 2 of 2




President and Vice President of the United States) to be removed from vote totals in the

event a final order is entered by a court of competent jurisdiction determining such votes

to be invalid or unlawfully counted. The Secretary shall issue guidance to relevant local

election officials to comply with the above instruction.


       IT IS SO ORDERED.


Dated: October 30, 2020                          BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                             2
